DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 21 September 2022. As directed by the amendment: no claims have been amended, Claim 21 has been cancelled,  and no claims have been added.  Claims 1-12 were previously withdrawn due to a Restriction Requirement. Thus, Claims 13-20 and 22-23 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. (US Publication No. 2006/0122675, previously cited) in view of Hill et al. (US Publication No. 2002/0032468, previously cited), further in view of John (US Publication No. 2007/0142874, previously cited), further in view of Johnson et al. ‘642 (US Publication No. 2008/0015642, previously cited).
Regarding Claims 13 and 16, Libbus et al. discloses a method for treating symptoms of transient ischemic attack in a patient (Abstract, Paragraph 0003, 0019,     
0030-0031), the method comprising contacting one or more electrodes (309, Fig. 3; 521, Fig. 5, 621, Fig. 6, Paragraph 0020, 0043) to an outer skin surface of the  patient; generating an electrical impulse (Paragraph 0038-0039, 0043, 0046) with an energy source (303, Fig. 3, 615, Fig. 6, Paragraph 0046, 0049);  and  transmitting the electrical impulse transcutaneously and non-invasively (Paragraph  0037-0039, 0043, 0047, Abstract) from the electrodes through the outer skin surface  of the patient to a vagus nerve in the patient (Paragraph 0037-0039, 0043, 0047,  Abstract), wherein the electrical impulse (Paragraph 0037-0039, 0043, 0047, Abstract) is sufficient to stimulate the vagus nerve such that the symptoms of the transient ischemic attack are reduced (Abstract, Paragraph 0003, 0019, 0030, 0031).  Libbus et al. further discloses wherein the electrical impulses are transmitted transcutaneously and non-invasively from the device from the electrodes (309, Fig. 3, 521, Fig. 5, 621, Fig. 6, Paragraph 0020, 0043) through the outer skin surface of the patient to modify the vagus nerve (Paragraph 0019-0020, 0037-0039), and that the electrodes may be located proximate a neck of a patient to transmit the impulses to the vagus nerve (301, Fig. 3, Paragraph 0037). However, Libbus et al. does not specifically disclose contacting or attaching the one or more electrodes to the outer skin surface of the neck of the patient.  Hill et al. teaches a method for stimulating the vagus nerve for treating a patient (Paragraph 0020, 0037-0038, 0058-0060) by delivering impulses transcutaneously and non-invasively (Paragraph 0058-0060) using external patch electrodes (116, Fig. 3; 102, Fig. 4) configured to be contacting and attached to the neck of a patient (Paragraph 0058-0060). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the electrodes to be contacting and attached to the outer skin surface of the neck of the patient, as taught by Hill et al., instead of proximate the neck in the method disclosed by Libbus et al., in order to provide stimulation impulses to a more exposed access point on the neck for the vagus nerve, or if alternative electrode locations proximate the neck were undesirable or unavailable, since it is known that the vagus nerve extends through the neck (Libbus et al., 301, Fig. 3), and further since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Libbus et al. further discloses that the electrical impulse transmitted to the vagus nerve can have pulses comprising a frequency in a large range of possible frequencies sufficient to stimulate the vagus nerve (Paragraph 0020, 0034, 0045, 0049), but neither Libbus et al. nor Hill et al. specifically discloses burst periods comprising pulses having a frequency of about 1 kHZ to about 10 kHz.  However, John teaches a method for treating a patient comprising using external electrodes and/or TMS placed outside of the body (Abstract, Paragraph 0002, 0059, 0146, 0151) to provide stimulation impulses to the vagus nerve (Paragraph 0009, 0041, 0059, Claim 42) to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms (Paragraph 0146-0147), and wherein stimulation burst pulse frequencies may be within the range of about 1 kHz to about 10 kHz (stimulation of 1-6 kHz to excite neural activity, Paragraph 0068; functional stimulation rate of 2 or 4 Khz, Paragraph 0103).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the pulse frequency to about 1 kHz to about 10 kHz, in the method disclosed by Libbus et al., Hill et al., and John in combination, in order to effectively capture the nerve for stimulation treatment, since the references teach similar a range of similar stimulation parameters with respect to the frequency of the pulses, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, such as general frequency parameters of a stimulation pulse as taught by Libbus et al. (Paragraph 0020, 0034, 0045, 0049), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, Libbus et al. discloses the method further comprising generating the electrical impulse to be provided to the vagus nerve after the onset of the symptoms (Abstract, Paragraph 0003, 0019, 0030, 0031), and that the electrical impulse can have pulses comprising bursts with a large range of possible frequencies and durations (Paragraph 0020, 0034, 0045, 0049), wherein burst periods are separated by an inter-burst period that comprises zero pulses (periodic/intermittent stimulation, Paragraph 0034, 0038, 0045). However, neither Libbus et al., Hill et al., nor John specifically discloses wherein each burst period and inter-burst period has a frequency of about 10 to about 100 Hz. Johnson ‘642 teaches a method of providing stimulation to a vagus nerve in a neck region (120C, 120B, Fig. 5; Paragraph 0012) wherein a pulsed stimulation wave comprises burst periods of approximately 2 Hz (i.e. bursts per second/bps, Paragraph 0025), wherein the bursts have a 20 msec duration each at a frequency of 50kHz (Paragraph 0025). The burst period of 2 Hz is within the broad range if suitable stimulation parameters described within the present application’s Specification (Paragraph 0056 of publication) wherein each burst period and inter-burst period has a frequency of between 1-5000 Hz (i.e. bursts per second/bps).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the burst periods separated by an inter-burst period that comprises zero pulses disclosed by Libbus et al. (periodic/intermittent stimulation, Paragraph 0034, 0038, 0045) to have a frequency of approximately 10-100 Hz, as generally taught by Johnson ‘642, in order to effectively capture the vagus nerve for stimulation treatment, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, such as general frequency parameters of a stimulation pulse as taught by Libbus et al. (Paragraph 0020, 0034, 0045, 0049), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 15, Libbus et al. discloses the  method further comprising coupling the energy source (303, Fig. 3, 615, Fig. 6, Paragraph 0046, 0049) to the one or more electrodes (309, Fig. 3, 521, Fig. 5, 621, Fig. 6, Paragraph 0020, 0043) with an electrical connector (lead 306, Fig. 3, Paragraph 0037).  
Regarding Claims 17 and 18, Libbus et al. discloses the method further comprising providing parameters for a stimulation protocol (Paragraph 0007, 0035, 0039, 0048, 0050) to the energy source (303, Fig. 3, 615, Fig. 6, Paragraph 0046, 0049), and measuring one or more physiological parameters of the patient (sensor 307, Fig. 3, Paragraph 0007, 0035, 0039, 0048) associated with the electrical impulse (Paragraph 0038-0039, 0043, 0046); and modifying the parameters of the stimulation protocol based on the physiological parameters (closed loop systems for modifying stimulation parameters, 850, Fig. 8, Paragraph 0007, 0035, 0039, 0048, 0050).  
Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. in view of Hill et al., further in view of John, further in view of Johnson et al. ‘642, further in view of Johnson ‘624 (US Publication No. 2004/0254624, previously cited). 
Regarding Claim 14, Libbus et al. discloses the method further comprising coupling the energy source (303, Fig. 3, 615, Fig. 6, Paragraph 0046, 0049) to the one or more electrodes (309, Fig. 3, 521, Fig. 5, 621, Fig. 6, Paragraph 0020, 0043), and further including wireless components (Paragraph 0042, 0044), but does not specifically disclose wirelessly coupling the energy source to the one or more electrodes.  However, Johnson ‘624 teaches a method of treating a patient comprising contacting one or more electrodes to an outer skin surface to stimulate a nerve (Paragraph 0002-0003, 0029), wherein the energy source (energy source/battery in stimulator 110, Fig. 1, Paragraph 0030) is coupled to one or more electrodes via wireless signal (electrical connection between stimulator and electrodes via wireless signal, Paragraph 0030). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the one or more electrodes to be wirelessly coupled to the energy source, as taught by Johnson ‘624, the method disclosed by Libbus et al., Hill et al., John, and Johnson et al. ‘642 in combination, in order to provide more convenient/comfortable electrode placement without the risk of possible lead entanglement or detachment. 
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. in view of Hill et al., further in view of John, further in view of Johnson et al. ‘642, further in view of Donders et al. (US Publication No. 2007/0043400, previously cited).
Regarding Claims 19 and 20, Libbus et al. further discloses the method further wherein the stimulation protocol comprises a treatment paradigm (Paragraph 0034, 0038, 0045) and includes transmitting the electrical impulse to the vagus nerve after the onset of the symptoms (Abstract, Paragraph 0003, 0019, 0030, 0031) for a period of about 15 minutes (Paragraph 0024) for one or more doses (periodic/intermittent stimulation, Paragraph 0034, 0038, 0045) wherein the doses are separated by a time frame of about 24 hours (Paragraph 0024), and that the duration of the stimulation may be adjusted (Paragraph 0034).  However, neither Libbus et al., Hill et al., nor John specifically discloses wherein each dose has a period of about 90 seconds to about three minutes, wherein the doses are separated by a time frame of about five to 15 minutes.  Donders et al. teaches a method of treating patient symptoms (Abstract) contacting one or more electrodes proximate a vagus nerve in a patient (Abstract, Paragraph 0037-0038, Claim 1), and generating an electrical impulse to be applied to the vagus nerve (Paragraph 0012, Paragraph 0037-0038, Claim 1) for one or more doses wherein each dose has a period of about 1-5 minutes (Paragraph 0009, 0011, 0056, 0072), wherein the doses are separated by a time frame of about 5-10 minutes (Paragraph 0009, 0011, 0057, 0062). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment paradigm doses in the method disclosed by Libbus et al., Hill et al., John, and Johnson et al. ‘642 in combination to have a period of about 90 seconds to about three minutes, wherein the doses are separated by a time frame of about five to 15 minutes, as generally taught by Donders et al., in order to effectively capture the vagus nerve for modulating parasympathetic effects for treating patient symptoms. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. in view of Hill et al., further in view of John, further in view of Johnson et al. ‘642, further in view of Ben-David et al. (US Publication No. 2007/0179543, previously cited). 
Regarding Claims 22 and 23, Libbus et al. discloses the method further comprising generating the electrical impulse to be provided to the vagus nerve after the onset of the symptoms (Abstract, Paragraph 0003, 0019, 0030, 0031), and that the electrical impulse can have pulses comprising bursts with a large range of possible frequencies and durations (Paragraph 0020, 0034, 0045, 0049), separated by an inter-burst period that comprises zero pulses (periodic/intermittent stimulation, Paragraph 0034, 0038, 0045). However, neither Libbus et al., Hill et al., John, nor Johnson ‘642 specifically discloses wherein each pulse has a duration of about 100 to about 1000 microseconds in duration, or wherein the bursts each comprise about 2 to 20 pulses. However, Ben-David et al. teaches a method of treating patient symptoms (Abstract, Paragraph 0014, 0492-0502) contacting one or more electrodes proximate a vagus nerve in a patient (Abstract, Paragraph 0014, 0492-0502), and generating an electrical impulse to be applied to the vagus nerve (Paragraph 0014, 0489, 0492, 0502) wherein each burst has a frequency of over 1-3 bursts per second (at least 3-10 bursts in 3 or more seconds, Paragraph 0571-0572, 0504)  and each pulse has a duration of about 200-2500 microseconds in duration (Paragraph 0504, 0572),  wherein the bursts each comprise about 1-10 pulses (Paragraph 0508, 0571-0572) and the bursts are separated by an inter-burst period that comprises zero pulses (Paragraph 0511, 0571-0572). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the electrical impulse to the vagus nerve in the method disclosed by Libbus et al., Hill et al., John, and Johnson et al. ‘642 in combination to have each pulse has a duration of about 100 to about 1000 microseconds in duration, wherein the bursts each comprise about 2 to 20 pulses, as generally taught by Ben-David et al., in order to effectively capture the vagus nerve for modulating parasympathetic effects for treating patient symptoms. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
The previous Double Patenting Rejections have been withdrawn due to the Applicant’s amendments to Claim 13 and due to the Terminal Disclaimer (approved) filed on 02 June 2022 with respect to US Patent No. 11,191,953.
The Applicant's arguments filed in the Amendment filed 21 September 2022 with respect to the previous 35 USC 103(a) rejections of Claims 13-20 and 22-23 have been fully considered but are not persuasive. 
The Applicant specifically argues (Pages 6-8 of Amendment) that none of previously cited Libbus et al., Hill et al., John, Johnson et al ‘642, Ben-David et al. nor Donders et al. explicitly discloses “wherein the electrical impulse comprises burst periods and inter-burst periods, wherein each burst period and inter-burst period has a frequency of about 10 to about 100 Hz, wherein the burst periods comprise pulses having a frequency of about 1 kHz to about 10 kHz,” as recited in Claim 13. However, these arguments are not persuasive.  
The Applicant particularly argues (Pages 7-8 of Amendment):
Thus, the frequency range of 1-6 kHz described by John is intended as a partial signal that is combined with another partial signal to create the actual therapeutic signal, which is taught
ATTY. REF.: ELEC 51D2to be generally between 0.5 Hz to 20 Hz. Accordingly, John does not describe an electrical signal comprising pulses having a frequency of about 1 kHz to about 10 kHz, wherein the electrical impulse is sufficient to stimulate the vagus nerve such that the symptoms of the stroke or transient ischemic attack are reduced. The partial signal of John is not sufficient to stimulate a nerve.
Moreover, John teaches away from using a frequency above 0.5 kHz as even a partial signal. As discussed above, John specifically states that when the frequency reaches values above 0.5 kHz, it exceeds the a cells firing capability. In other words, the frequency is too fast to produce action potentials in the nerve (this is because the nerve is generally considered to have a refractory period in which another action potential is not possible). John is essentially stating that frequencies above 0.5 kHz will not generate action potentials in nerves because they are unable to respond to the signal quickly enough (the signal is applied during the refractory period, which is longer than the frequency of the signal).

However, the Examiner disagrees with these arguments. As described above, Libbus et al. further discloses that the electrical impulse transmitted to the vagus nerve can have pulses comprising a frequency in a large range of possible frequencies sufficient to stimulate the vagus nerve (Paragraph 0020, 0034, 0045, 0049), however, neither Libbus et al. nor Hill et al. specifically discloses burst periods comprising pulses having a frequency of about 1 kHZ to about 10 kHz.  John teaches a method for treating a patient comprising using external electrodes and/or TMS placed outside of the body (Abstract, Paragraph 0002, 0059, 0146, 0151) to provide stimulation impulses to the vagus nerve (Paragraph 0009, 0041, 0059, Claim 42) to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms (Paragraph 0146-0147), and wherein stimulation burst pulse frequencies may be within the range of about 1 kHz to about 10 kHz (stimulation of 1-6 kHz to excite neural activity, Paragraph 0068; functional stimulation rate of 2 or 4 Khz, Paragraph 0103).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the pulse frequency to about 1 kHz to about 10 kHz, in the method disclosed by Libbus et al., Hill et al., and John in combination, in order to effectively capture the nerve for stimulation treatment, since the references teach similar a range of similar stimulation parameters with respect to the frequency of the pulses. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, such as general frequency parameters of a stimulation pulse as taught by Libbus et al. (Paragraph 0020, 0034, 0045, 0049), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In particular, the Examiner notes that Claim 13 recites “wherein the electrical impulse is sufficient to stimulate the vagus nerve” and “the burst periods comprise pulses having a frequency of about 1 kHz to about 10 kHz”. Firstly, both Libbus et al. and Hill et al. disclose explicitly stimulating the vagus nerve. Libbus et al. further discloses that the electrical impulse transmitted to the vagus nerve can have pulses comprising a frequency in a large range of possible frequencies sufficient to stimulate the vagus nerve (Paragraph 0020, 0034, 0045, 0049). Hill et al. teaches a method for stimulating the vagus nerve for treating a patient (Paragraph 0020, 0037-0038, 0058-0060) by delivering impulses transcutaneously and non-invasively (Paragraph 0058-0060). John was only used to teach a patient comprising using external electrodes and/or TMS placed outside of the body (Abstract, Paragraph 0002, 0059, 0146, 0151) to provide stimulation impulses to the vagus nerve (Paragraph 0009, 0041, 0059, Claim 42) to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms (Paragraph 0146-0147), and wherein stimulation burst pulse frequencies may be within the range of about 1 kHz to about 10 kHz (stimulation of 1-6 kHz to excite neural activity, Paragraph 0068; functional stimulation rate of 2 or 4 Khz, Paragraph 0103).  
John specifically discloses (Paragraph 0068, emphasis added):
…various ranges of high frequency stimulation (e.g., 1-6 kHz range) can both excite or block neural activity (Tai et al 2005). Modulation of a carrier signal which freezes, inhibits or excites a neural target can be useful in providing very specific entrainment, because this will oscillate with the modulation envelope (e.g., with the amplitude or frequency modulation).
John further discloses (Paragraph 0103, emphasis added):
When the spectral energy of the carrier is increased, for example, to values above 0.5, 2, or 4 kHz, a threshold will be found which is above the low-pass characteristics of the a cells firing capability (e.g., due to upper limit of firing). The modulation rate of this signal may become the functional stimulation rate in this instance.
This particular higher frequency range used for the stimulation in John is further evidenced by Paragraph 0108, which generally describes that the frequency may be in the broad range from “200 and 1000 Hz”, or “1 and 100 KHz”. This very broad range of frequencies encompasses the particular examples of high frequency stimulation described in John in the previous paragraphs.  
Although the Applicant argues that the signal characteristics/function disclosed by John is different than those of the claimed invention due to the specific nerve effects of the waveform structure, it is noted that Claim 13 only recites “wherein the electrical impulse is sufficient to stimulate the vagus nerve”. The excitatory effects of the modulation signals described by John would read on “stimulate” as written in the claim. It is noted that these features upon which the Applicant relies (i.e., particularly neural effects of the stimulation signal, and specific waveforms, Pages 7-8 of Amendment) are not recited in rejected Claim 13. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is recommended by the Examiner that additional details related to the described nerve stimulation effects (e.g. neural cell firing/excitatory pathway effects, and specific waveforms) be added to independent Claim 13 in order to overcome this reference. All amendments must have full support in the Specification/Drawings as originally filed.  
The Applicant further argues (Pages 8-9 of Amendment) that Johnson ‘642 does not disclose burst periods comprise pulses having a frequency of about 1 kHz to about 10 kHz. However,  Johnson ‘642 was only used to teach wherein each burst period and inter-burst period has a frequency of about 10 to about 100 Hz. As described above, Libbus et al. discloses the method further comprising generating the electrical impulse to be provided to the vagus nerve after the onset of the symptoms (Abstract, Paragraph 0003, 0019, 0030, 0031), and that the electrical impulse can have pulses comprising bursts with a large range of possible frequencies and durations (Paragraph 0020, 0034, 0045, 0049), wherein burst periods are separated by an inter-burst period that comprises zero pulses (periodic/intermittent stimulation, Paragraph 0034, 0038, 0045). However, neither Libbus et al., Hill et al., nor John specifically discloses wherein each burst period and inter-burst period has a frequency of about 10 to about 100 Hz. Johnson ‘642 teaches a method of providing stimulation to a vagus nerve in a neck region (120C, 120B, Fig. 5; Paragraph 0012) wherein a pulsed stimulation wave comprises burst periods of approximately 2 Hz (i.e. bursts per second/bps, Paragraph 0025), wherein the bursts have a 20 msec duration each at a frequency of 50kHz (Paragraph 0025). The burst period of 2 Hz is within the broad range if suitable stimulation parameters described within the present application’s Specification (Paragraph 0056 of publication) wherein each burst period and inter-burst period has a frequency of between 1-5000 Hz (i.e. bursts per second/bps).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the burst periods separated by an inter-burst period that comprises zero pulses disclosed by Libbus et al. (periodic/intermittent stimulation, Paragraph 0034, 0038, 0045) to have a frequency of approximately 10-100 Hz, as generally taught by Johnson ‘642, in order to effectively capture the vagus nerve for stimulation treatment, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, such as general frequency parameters of a stimulation pulse as taught by Libbus et al. (Paragraph 0020, 0034, 0045, 0049), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The Applicant further argues (Pages 9-10 of Amendment) that the previously cited Ben-David et al. reference does not specifically disclose burst periods comprise pulses having a frequency of about 1 kHz to about 10 kHz. However, Ben-David et al. was only used to teach wherein each pulse has a duration of about 100 to about 1000 microseconds in duration, or wherein the bursts each comprise about 2 to 20 pulses, and not specific frequencies. Ben-David et al. specifically teaches a method of treating patient symptoms (Abstract, Paragraph 0014, 0492-0502) contacting one or more electrodes proximate a vagus nerve in a patient (Abstract, Paragraph 0014, 0492-0502), and generating an electrical impulse to be applied to the vagus nerve (Paragraph 0014, 0489, 0492, 0502) wherein each burst has a frequency of over 1-3 bursts per second (at least 3-10 bursts in 3 or more seconds, Paragraph 0571-0572, 0504)  and each pulse has a duration of about 200-2500 microseconds in duration (Paragraph 0504, 0572),  wherein the bursts each comprise about 1-10 pulses (Paragraph 0508, 0571-0572) and the bursts are separated by an inter-burst period that comprises zero pulses (Paragraph 0511, 0571-0572). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the electrical impulse to the vagus nerve in the method disclosed by Libbus et al., Hill et al., John, and Johnson et al. ‘642 in combination to have each pulse has a duration of about 100 to about 1000 microseconds in duration, wherein the bursts each comprise about 2 to 20 pulses, as generally taught by Ben-David et al., in order to effectively capture the vagus nerve for modulating parasympathetic effects for treating patient symptoms. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, Claim 13 remains rejected as described in detail above.
No additional specific arguments were made with respect to the previous 35 USC 103(a) rejections of dependent Claims 14-20 or 22-23, nor with respect to the previously cited Johnson ‘624, Donders et al., or Ben-Davis et al. references. Therefore, Claims 13-20 and 22-23 are rejected as described in detail above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792